Citation Nr: 0908426	
Decision Date: 03/06/09    Archive Date: 03/12/09	

DOCKET NO.  07-20 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder. 

2.  Entitlement to service connection for a right knee 
disorder. 

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to March 
2005, and from August 2, 2007 to May 23, 2008.  A portion of 
the Veteran's second period of active military service, which 
is to say, the period from October 1, 2007 to May 14, 2008, 
constituted service in support of Operation Iraqi Freedom.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.

A review of the record shows that, in addition to the issues 
currently on appeal, the Veteran seeks service connection for 
a left knee disability and the residuals of right hand 
injury, as well as for left ear hearing loss and chronic 
tinnitus.  Inasmuch as those issues have not been developed 
or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.

REMAND

A review of the record in this case raises some question as 
to a number of procedural issues.  More specifically, based 
on a review of the claims folder, the Veteran was originally 
scheduled for a VA examination or examinations for 
compensation purposes in August 2005, for which he apparently 
failed to report.  However, further review of the file 
indicates that the notice scheduling the veteran for the 
aforementioned examinations was sent to an "old" address, to 
wit, 528 46th Street, S.E., Apt. 2, Washington, D.C.  20019.  
In point of fact, in a Report of Contact dated in December 
2005, it was noted that the Veteran had moved to a new 
address, 5113 Sheriff Road, N.E., Apt. 2, Washington, D.C.  
20011.  Notwithstanding that fact, the Veteran's Notice of 
Disagreement, which was received in March 2007, listed his 
residence as his previous address, that is, 528 46th Street, 
S. E., Apt. 2, Washington, D.C.  20019.  

Significantly, during the course of the Veteran's Substantive 
Appeal in July 2007, he indicated that he had never received 
any notification to report for a VA examination or 
examinations, but that, were he to receive such a 
notification, he was "ready and willing" to report on the 
date and time, and at the place specified.  However, in that 
same Substantive Appeal, the Veteran informed the RO that his 
(reserve) unit was soon to be activated, with the result that 
he would be leaving the area.  

In response to the Veteran's Substantive Appeal, he was 
rescheduled for VA examinations in January 2008.  However, by 
that time, the Veteran was participating in Operation Iraqi 
Freedom, making it impossible for him to attend the scheduled 
examinations.  In fact, the record reflects that the RO 
received a telephone call from the Veteran's mother 
requesting that the January 2008 examinations be canceled, 
and informing the RO that the Veteran would call to 
reschedule those examinations as soon as that was practical.  

Pertinent evidence of record is to the effect that the VA 
examination or examinations in question have never been 
accomplished.  Moreover, at present, it is unclear whether 
the veteran is currently residing at his "old" address -- 528 
46th Street, S.E., Apt. 2, Washington, D.C.  20019 --, or at 
his more recent address -- 5113 Sheriff Road, N.E., Apt. 2, 
Washington, D.C.  20011.  Significantly, the most recent 
correspondence contained in the Veteran's claims folder 
contains the "older" address -- 528 46th Street, S.E., Apt. 
2, Washington, D.C.  20019.  

Finally, and as noted above, the Veteran served in support of 
Operation Iraqi Freedom from October 1, 2007 to May 14, 2008.  
That second period of active service ended shortly following 
the Veteran's return from Iraq, which is to say, on May 23, 
2008.  The most recent Supplemental Statement of the Case 
(SSOC) contained in the claims file was issued on June 23, 
2008, only one month following the Veteran's discharge from 
his second period of active service, and contains no 
reference whatsoever to service treatment records from that 
final period of active service, a significant number of which 
are now contained in the Veteran's claims file.  The 
Veteran's accredited representative, it should be noted, has 
made specific reference to a number of those records, and 
requested that they be considered in the context of the 
Veteran's current claims for service connection.  

Under the circumstances, and in deference to the request of 
the Veteran's accredited representative, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The RO/AMC should take all 
appropriate action, to include contacting 
the Veteran, members of the Veteran's 
family, or other acquaintances, in an 
attempt to establish the Veteran's 
current address/residence.  That 
information, once obtained, should be 
made a part of the Veteran's claims 
folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, covering 
the period from March 10, 2005 to August 
2, 2007, and subsequent to May 23, 2008, 
the date of the most recent evidence of 
record, should then be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  
Moreover, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
VA orthopedic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed right shoulder and right 
knee disabilities, and right ear hearing 
loss.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
right shoulder and/or right knee 
disabilities.  Following completion of 
the audiometric examination, the examiner 
should specifically comment as to whether 
the Veteran currently suffers from 
hearing loss disability in his right ear 
as defined by 38 C.F.R. § 3.385 (2008), 
and, if so, whether that hearing loss as 
likely as not had its origin during or 
was aggravated by the Veteran's period or 
periods of active military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims for 
service connection for chronic right 
shoulder and right knee disabilities, as 
well as his claim for service connection 
for right ear hearing loss.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
June 2008, and must specifically take 
into consideration service treatment 
records from the Veteran's second period 
of active service, which is to say, the 
period from August 2, 2007 to May 23, 
2008.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



